Fourth Court of Appeals
                                       San Antonio, Texas

                                               May 21, 2013

                                           No. 04-13-00266-CR

                                         IN RE Juan MORENO

                                    Original Mandamus Proceeding 1

                            ORDER ON MOTION FOR REHEARING

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice


       On May 10, 2013, Relator Juan Moreno filed a motion for rehearing. The motion for
rehearing is DENIED.

           It is so ORDERED on May 21, 2013.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2013.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




           1
          This proceeding arises out of Cause No. 2009CR8686D, styled State of Texas v. Juan Moreno, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.